Exhibit 99.1 NEWS RELEASE Lakes Entertainment, Inc. 130 Cheshire Lane, Suite 101 Minnetonka, MN 55305 952-449-9092 952-449-9353 (fax) www.lakesentertainment.com (NASDAQ: LACO) INVESTOR RELATIONS CONTACT: John Baldissera BPC Financial Marketing 800-368-1217 FOR FURTHER INFORMATION CONTACT: Timothy Cope – 952-449-7030 FOR IMMEDIATE RELEASE: May 7, 2014 LAKES ENTERTAINMENT ANNOUNCES RESULTS FOR FIRST QUARTER 2014 MINNEAPOLIS – May 7, 2014 – Lakes Entertainment, Inc. (NASDAQ: LACO) today announced results for the three months ended March 30, 2014. First Quarter Results Net loss for the first quarter of 2014 was $1.8 million, compared to net loss of $0.3 million for the first quarter of 2013. Loss from operations was $1.6 million for the first quarter of 2014 compared to a loss from operations of $1.9 million for the first quarter of 2013. Basic and diluted loss per share was $0.07 for the first quarter of 2014 compared to basic and diluted loss per share of $0.01 for the first quarter of 2013. Lakes Entertainment reported first quarter 2014 net revenues of $12.3 million, compared to prior-year first quarter net revenues of $3.3 million. First quarter 2014 net revenues were related to the operation of Rocky Gap Casino Resort near Cumberland, Maryland, (“Rocky Gap”). Lakes acquired this property in August 2012 and gaming operations began on May 22, 2013. During the first quarter of 2013, net revenues of $0.6 million were related to the operation of Rocky Gap. Also included in prior-year first quarter net revenues were $2.7 million in management fees related to the management of the Red Hawk Casino, near Sacramento, California, owned by the Shingle Springs Band of Miwok Indians (the “Tribe”). There were no management fees earned during the first quarter of 2014 due to the August 29, 2013 termination of the management agreement for the Red Hawk Casino. During the first quarter of 2014, property operating expenses for Rocky Gap were $7.3 million, and primarily related to gaming operations, rooms, food and beverage and golf. During the first quarter of 2013, property operating expenses for Rocky Gap were $0.6 million, which were primarily related to rooms, food and beverage and golf. The increase in property operating expenses resulted primarily from the inclusion of gaming-related expenses in the current year quarter. Gaming commenced in May 2013, therefore, there were no such expenses in the prior year first quarter. For the first quarter of 2014, selling, general and administrative expenses were $5.7 million compared to $3.8 million for the first quarter of 2013. Included in these amounts were Lakes corporate selling, general and administrative expenses of $2.0 million during each of the first quarters of 2014 and 2013. Lakes corporate selling, general and administrative expenses consist primarily of payroll and related expenses and professional fees. Rocky Gap selling, general and administrative expenses were $3.7 million and $1.8 million during the first quarters of 2014 and 2013, respectively. The increase in Rocky Gap selling, general and administrative expenses was due primarily to increases in marketing and advertising expenses, and payroll and related expenses related to the addition of gaming during May 2013. During the first quarter of 2013, Lakes recognized preopening expenses of $0.3 million related to the Rocky Gap project. There were no preopening expenses during the current year period. Depreciation and amortization was $0.9 million for the three months ended March 30, 2014 compared to $0.3 million for the three months ended March 31, 2013. The increase was due primarily to depreciation on Rocky Gap fixed assets. The Company has existing net operating loss carry forwards of approximately $72 million that are available to offset future taxable income. Tim Cope, President and Chief Financial Officer of Lakes stated, "We are pleased that although inclement weather negatively impacted operations at Rocky Gap in January and February, the property was able to meet overall first quarter expectations due to a successful March. We are currently in the process of adding 150 new parking spaces and refurbishing or expanding various existing spaces at the property, including the expansion of the fitness center, remodel of the golf shop and renovation of hotel rooms. During the first quarter, the gaming facility featured 558 video lottery terminals, 13 table games, two poker tables and a casino bar along with a lobby food and beverage outlet. We added 19 video lottery terminals during the month of April. The AAA Four Diamond Award® winning property also includes a hotel, event center, restaurants, spa, and the only Jack Nicklaus signature golf course in Maryland.” Further commenting, Lyle Berman, Chief Executive Officer of Lakes stated, “We recently announced that during April of this year we reached an agreement with an unrelated third party to sell our 5% investment in a company that owns and operates Dania Casino & Jai Alai, in Dania Beach, Florida, for approximately $2.6 million. As a result, we received an initial payment of $1.0 million during April and we will receive three installment payments of approximately $0.5 million each over the next 18 months. We believe monetizing this asset that we had previously written off, is a positive result. We continue to maintain a 10% ownership interest in Rock Ohio Ventures, LLC’s 80% ownership in the Horseshoe Casino Cleveland, the Horseshoe Casino Cincinnati, the Thistledown Racino in North Randall, Ohio and Turfway Park, a racetrack located in Florence, Kentucky.” Mr. Berman continued, “With an excess of $80 million in available funds on our balance sheet, we are considering new ventures in order to maximize shareholder value.” 2 About Lakes Entertainment Lakes Entertainment, Inc. currently owns the Rocky Gap Casino Resort near Cumberland, Maryland. Lakes also has an investment in Rock Ohio Ventures, LLC’s casino and racino developments in Ohio, as well as Turfway Park in Florence, Kentucky. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. Certain information included in this press release (as well as information included in oral statements or other written statements made or to be made by Lakes Entertainment, Inc.) contains statements that are forward-looking, such as statements relating to plans for future expansion and other business development activities as well as other capital spending, financing sources and the effects of regulation (including gaming and tax regulation) and competition. Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made by or on behalf of the company. These risks and uncertainties include, but are not limited to, need for potential future financing to meet Lakes’ development needs; Lakes operates in a highly competitive industry; possible changes in regulations; possible need for future financing to meet Lakes' expansion goals; risks of entry into new businesses; reliance on Lakes' management; and litigation costs. For more information, review the company's filings with the Securities and Exchange Commission. # # # 3 LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands) (Unaudited) March 30, 2014 December 29, 2013 Assets Current assets: Cash and cash equivalents $ 36,662 $ 37,897 Short-term investments 48,405 49,099 Income taxes receivable 2,155 2,155 Other 2,067 1,774 Total current assets 89,289 90,925 Property and equipment, net 31,522 31,659 Other assets: Investment in unconsolidated investee 20,997 20,997 Gaming license 1,980 2,015 Land held for development 1,130 1,130 Other 506 535 Total other assets 24,613 24,677 Total assets $ 145,424 $ 147,261 Liabilities and shareholders' equity Current liabilities: Current portion of long-term debt $ 1,327 $ 1,251 Other 3,769 3,610 Total current liabilities 5,096 4,861 Long-term debt, net 9,946 10,321 Total liabilities 15,042 15,182 Total shareholders' equity 130,382 132,079 Total liabilities and shareholders' equity $ 145,424 $ 147,261 LAKES ENTERTAINMENT, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three months ended March 30, 2014 March 31, 2013 Revenues: Management fees $ - $ 2,728 Gaming 10,320 - Room 1,314 264 Food and beverage 1,259 198 Other operating 335 97 License fees and other 33 17 Gross revenues 13,261 3,304 Less promotional allowances 951 - Net revenues 12,310 3,304 Costs and expenses: Gaming 5,954 - Room 110 111 Food and beverage 1,033 303 Other operating 242 215 Selling, general and administrative 5,740 3,767 Preopening expenses - 265 Amortization of intangible assets related to Indian casino projects - 264 Loss on disposal of property and equipment 25 Depreciation and amortization 853 257 Total costs and expenses 13,957 5,182 Loss from operations ) ) Other income (expense): Interest income 33 1,753 Interest expense ) ) Other 164 - Total other income (expense), net ) 1,545 Loss before income taxes ) ) Income tax benefit - - Net loss attributable to Lakes Entertainment, Inc. $ ) $ ) Other comprehensive loss ) - Comprehensive loss $ ) $ ) Weighted-average common shares outstanding Basic & diluted 26,727 26,441 Loss per share Basic & diluted $ ) $ )
